DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/12/22 has been entered. Claims 1-2, 36, and 39 have been amended, claims 35 and 37 have been cancelled, and new claims 40-41 has been entered. Claims 1-2, 8-9, 21, 23-34, 36, and 38-41 are addressed in the following office action. 
Claim Objections
Claim 39 objected to because of the following informalities:  In line 4, “at least of” should read “at least one of”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 21, 23-26, 30, 35-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Borillo et al. (US 2003/0023266) in view of Chakraborty et al. (WO 2015/164836), both cited in previous office action, and Chang (“Application of Numerical Simulation in Cardiovascular Medicine”, February 2015).
Regarding claim 1, an invention relating to implantable occluders, Borillo discloses (Fig. 6) an implantable occluder device (600) comprising: an inflatable implant [i.e. inflatable plastic body] matching a predetermined shape template [i.e. mold or frame] that is selected, from among a set of predetermined shape templates, for having a left atrial appendage (LAA) morphology class suited to a patient LAA [i.e. sac-like shape] (Par. 0031, 0037-0038, 0045), the inflatable implant comprising a proximal lobe [i.e. proximal device surface portion (610) with surface treatment (615)] and a first distal lobe [i.e. distal device portion (610)], the proximal lobe and the first distal lobe of the inflatable implant being formed to define, according to the shape template, in an inflated state, a shape corresponding to an interior volumetric shape of a left atrial appendage (210) corresponding to the LAA morphology class, the proximal lobe being formed, in the inflated state, to extend at least substantially longitudinally along a first axis (A, see annotated figure below) and the first distal lobe being formed, in the inflated state, to extend at least substantially longitudinally along a second axis (B, see annotated figure below) from a first portion of the proximal lobe, the second axis being disposed at a predetermined first angle (C, see annotated figure below) relative to the first axis [Note, a first angle is interpreted as predetermined because the device is customized to an LAA’s size, shape, and orientation]; and wherein the predetermined first angle between the first axis and the second axis is a non- zero angle (Par. 0032-0037 & 0045). However, Borillo fails to explicitly disclose wherein the set of predetermined shape templates comprises at least one of: (i) a cactus shape template comprising a first main lobe that is between about 1 to 6 cm long and more than two secondary lobes that are each longer than about 0.5 cm; (ii) a chicken wing shape comprising a second main lobe that is about 1 to 6 cm long and one or more secondary lobes; (iii) a windsock shape comprising a third main lobe that is about 1 to 6 cm long, with the predetermined first angle being greater than about 100 degrees; or (iv) a cauliflower shape comprising a fourth main lobe and two secondary lobes, each secondary lobe being smaller than the fourth main lobe; and a valve configured to enable a lumen to pass into an interior volume of the inflatable implant in a first direction and to substantially prevent an inflation fluid used to fill the interior volume of the inflatable implant to expand the inflatable implant from a deflated state to the inflated state from flowing in a second direction opposite the first direction.

    PNG
    media_image1.png
    245
    468
    media_image1.png
    Greyscale

In the analogous art of LAA, Chang teaches a cauliflower shape comprising a fourth main lobe and two secondary lobes, each secondary lobe being smaller than the fourth main lobe, see annotated figure below (Page 116). Note, given Borillo’s disclosure of developing the predetermined shape template/mold from image date of the LAA (Fig. 3), the template would comprise a cauliflower shape developed from imaging of a cauliflower shape LAA as detailed by Chang.

    PNG
    media_image2.png
    320
    564
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borillo to have wherein the set of predetermined shape templates comprises at least one of: (i) a cactus shape template comprising a first main lobe that is between about 1 to 6 cm long and more than two secondary lobes that are each longer than about 0.5 cm; (ii) a chicken wing shape comprising a second main lobe that is about 1 to 6 cm long and one or more secondary lobes; (iii) a windsock shape comprising a third main lobe that is about 1 to 6 cm long, with the predetermined first angle being greater than about 100 degrees; or (iv) a cauliflower shape comprising a fourth main lobe and two secondary lobes, each secondary lobe being smaller than the fourth main lobe, as taught by Chang. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
In the same field of endeavor, which is implantable occluders, Chakraborty teaches (Figs. 1-2) a valve (20) configured to enable a lumen to pass into an interior volume of the inflatable implant in a first direction and to substantially prevent an inflation fluid used to fill the interior volume of the inflatable implant to expand the inflatable implant from a deflated state to the inflated state from flowing in a second direction opposite the first direction [i.e. controlling backflow] (pg. 6, par. 2-5 & pg. 7, par 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borillo to have a valve configured to enable a lumen to pass into an interior volume of the inflatable implant in a first direction and to substantially prevent an inflation fluid used to fill the interior volume of the inflatable implant to expand the inflatable implant from a deflated state to the inflated state from flowing in a second direction opposite the first direction. Doing so would provide the connection system to control fluid flow and to separate the multiple chambers of the device (pg. 4, par. 4), as taught by Chakraborty. 
Regarding claim 2, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo fails to disclose wherein the valve comprises a septum configured to seal a location pierced by the lumen.
Chakraborty further teaches (Figs. 1-2) wherein the valve comprises a septum (26 & 28) configured to seal a location pierced by the lumen (pg. 4, par. 3; pg. 6, par. 2, 5; pg. 7, par. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borillo, in view of Chang and Chakraborty, to have wherein the valve comprises a septum configured to seal a location pierced by the lumen. Doing so would provide the connection system to control fluid flow and to separate the multiple chambers of the device (pg. 4, par. 4), as taught by Chakraborty. 
Regarding claim 8, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo further discloses wherein the proximal lobe has a first volumetric shape and the first distal has a second volumetric shape different than the first volumetric shape (Fig. 6).
Regarding claim 9, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo further discloses wherein the shape defined by the proximal lobe and the first distal lobe in the inflated state is non-linear with the predetermined first angle defining at least a first point of curvature along a length of the implantable device (see annotated figure 6 above).
Regarding claim 21, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo fails to disclose wherein the valve further comprises one or more members to protect an opposing wall of the implant from being impacted by a lumen during deployment of the implantable device or during filling of the implantable device.
Chakraborty teaches wherein the valve further comprises one or more members [i.e. sides of duckbill valve] to protect an opposing wall of the implant from being impacted by a lumen during deployment of the implantable device or during filling of the implantable device (pg. 6, par. 5 & pg. 7, par 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borillo, in view of Chang and Chakraborty, to have wherein the valve further comprises one or more members to protect an opposing wall of the implant from being impacted by a lumen during deployment of the implantable device or during filling of the implantable device. Doing so would provide the connection system to control fluid flow and to separate the multiple chambers of the device (pg. 4, par. 4), as taught by Chakraborty.
Regarding claim 23, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo further discloses implant devices for modifying blood flow between an atrial appendage and its associated atrium, are customized for use in subject atrial appendages, and the implant devices are tailored to uniquely match individual anatomical characteristics (Abstract). Hence, Borillo’s device would have the proximal lobe is between about 1 cm and 6 cm in length given the subject has a LAA with a proximal lobe between about 1 cm and 6 cm in length. 
Regarding claim 24, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo further disclose implant devices for modifying blood flow between an atrial appendage and its associated atrium, are customized for use in subject atrial appendages, and the implant devices are tailored to uniquely match individual anatomical characteristics (Abstract). Hence, Borillo’s device would have the predetermined first angle between the first axis and the second axis is greater than about 100 degrees given the subject has a LAA with lobes at an angle greater than about 100 degrees.
Regarding claim 25, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo further disclose implant devices for modifying blood flow between an atrial appendage and its associated atrium, are customized for use in subject atrial appendages, and the implant devices are tailored to uniquely match individual anatomical characteristics (Abstract). Hence, Borillo’s device would have the predetermined first angle between the first axis and the second axis is less than about 100 degrees given the subject has a LAA with lobes at an angle less than about 100 degrees.
Regarding claim 26, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo further discloses wherein the proximal lobe is larger than the first distal lobe (Fig. 6).
Regarding claim 30, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo further discloses wherein the predetermined first angle defined between the first axis of the proximal lobe and the second axis of the first distal lobe is defined by a fold between the proximal lobe and the first distal lobe (see annotated figure below).

    PNG
    media_image3.png
    245
    468
    media_image3.png
    Greyscale

Regarding claim 36, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo further discloses wherein a longitudinal axis of the inflatable implant comprises a first length along the first axis of the proximal lobe and a second length along the second axis of the first distal lobe (see annotated figure above).
Regarding claim 39, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo discloses (Fig. 6) further comprising one or more surface features (615) on the proximal lobe to facilitate engagement of the implantable device with a left atrial appendage in which the implantable device is deployed, wherein the surface features include an anchor (615; Par. 0045). 
Regarding claim 40, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo fails to further disclose wherein a portion of the valve comprises an anchor that can be used to secure the inflatable implant to the patient LAA in which the implantable device is deployed.
Chakraborty teaches (Fig. 2) wherein a portion of a valve (20) comprises an anchor [i.e. helical thread or twist lock] that can be used to secure the inflatable implant to the patient LAA in which the implantable device is deployed [i.e. the inflatable implant is attached, via the anchor, to a device delivery system, and the inflatable implant is expanded into secured engagement with the LAA via the fluid passageways in the anchor] (Pg. 4, par. 4 & Pg. 6, par. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borillo, in view of Chang and Chakraborty, to have wherein a portion of the valve comprises an anchor that can be used to secure the inflatable implant to the patient LAA in which the implantable device is deployed. Doing so would provide the connection system to control fluid flow and to separate the multiple chambers of the device (pg. 4, par. 4), and means for directing the device to the LAA and deploying the device (Pg. 5, par. 3), as taught by Chakraborty.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Borillo et al. (US 2003/0023266) in view of Chakraborty et al. (WO 2015/164836) and Chang (“Application of Numerical Simulation in Cardiovascular Medicine”, February 2015) as applied to claim 1 above, and further in view of Rudman et al. (US 2014/0100596), cited in previous office action.
Regarding claim 38, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo fails to further disclose wherein the proximal lobe, the first distal lobe, or both the proximal lobe and the first distal lobe bear one or more radiopaque markers to facilitate angular alignment of the implantable device relative to a left atrial appendage geometry during deployment of the implantable device.
In the same field of endeavor, which s is implantable occluders, Rudman teaches wherein the proximal lobe, the first distal lobe, or both the proximal lobe and the first distal lobe bear one or more radiopaque markers to facilitate angular alignment of the implantable device relative to a left atrial appendage geometry during deployment of the implantable device (Par. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borillo, in view of Chang and Chakraborty, to have wherein the proximal lobe, the first distal lobe, or both the proximal lobe and the first distal lobe bear one or more radiopaque markers to facilitate angular alignment of the implantable device relative to a left atrial appendage geometry during deployment of the implantable device. Doing so would aid the user of device in determining its location (Par. 0058), as taught by Rudman.
Claims 27-29, and 31-34, are rejected under 35 U.S.C. 103 as being unpatentable over Borillo et al. (US 2003/0023266) in view of Chakraborty et al. (WO 2015/164836) and Chang (“Application of Numerical Simulation in Cardiovascular Medicine”, February 2015) as applied to claim 1 above, and further in view of Krishnan (US 2016/0166242), cited in previous office action.
Regarding claims 27-28, and 31-34, Borillo, as modified by Chang and Chakraborty, discloses the implantable device of claim 1. Borillo divulges anatomical imaging data of the subject atrial appendage may be used to generate implant device designs which are customized for use in the subject atrial appendage, for example, by taking into account its size, shape, and orientation (Par. 0032-0039 & 0045). 
Borillo fails to explicitly disclose [Claim 27] further comprising a second distal lobe formed, in the inflated state, to extend along a third axis from a second portion of the proximal lobe and/or from the first distal lobe, the third axis being disposed at a predetermined second angle relative to the first axis and/or the second axis; [Claim 28] wherein the predetermined second angle is different than the predetermined first angle; [Claim 31]  further comprising a third distal lobe formed, in the inflated state, to extend along a fourth axis from one or more of the first distal lobe, the second distal lobe, and/or a third portion of the proximal lobe, the fourth axis being disposed at a predetermined third angle relative to a respective one or more of the first axis, the second axis and/or the third axis; [Claim 32] wherein the predetermined third angle is different than at least one of the predetermined first angle or the predetermined second angle; [Claim 33] further comprising a fourth distal lobe formed, in the inflated state, to extend along a fifth axis from one or more of the first distal lobe, the second distal lobe, the third distal lobe, and/or a fourth portion of the proximal lobe, the fifth axis being disposed at a predetermined fourth angle relative to a respective one or more of the first axis, the second axis, the third axis, and/or the fourth axis; [Claim 34] wherein the predetermined fourth angle is different than at least one of the predetermined first angle, the predetermined second angle, or the predetermined third angle.
Chakraborty teaches a device can be formed with one or more lobes [i.e. chambers] (Pg. 17, par. 5 & Pg. 18, par. 1). 
Also, in the same field of endeavor, which is implantable occluders, Krishnan teaches (Fig. 16) a LAA having multiple lobes (1602, 1603, 1604) and recesses in-between the pectinate muscles make it difficult for a singular inflated balloon to effectively seal the LAA, so a plurality of inflatable balloons are necessary (Par. 0188). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borillo, in view of Chang and Chakraborty, to have [Claim 27] a second distal lobe formed, in the inflated state, to extend along a third axis from a second portion of the proximal lobe and/or from the first distal lobe, the third axis being disposed at a predetermined second angle relative to the first axis and/or the second axis; [Claim 28] wherein the predetermined second angle is different than the predetermined first angle; [Claim 31]  further comprising a third distal lobe formed, in the inflated state, to extend along a fourth axis from one or more of the first distal lobe, the second distal lobe, and/or a third portion of the proximal lobe, the fourth axis being disposed at a predetermined third angle relative to a respective one or more of the first axis, the second axis and/or the third axis; [Claim 32] wherein the predetermined third angle is different than at least one of the predetermined first angle or the predetermined second angle; [Claim 33] further comprising a fourth distal lobe formed, in the inflated state, to extend along a fifth axis from one or more of the first distal lobe, the second distal lobe, the third distal lobe, and/or a fourth portion of the proximal lobe, the fifth axis being disposed at a predetermined fourth angle relative to a respective one or more of the first axis, the second axis, the third axis, and/or the fourth axis; [Claim 34] wherein the predetermined fourth angle is different than at least one of the predetermined first angle, the predetermined second angle, or the predetermined third angle.  Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, a custom implant tailored to uniquely match individual anatomical characteristic (Abstract), as taught by Borillo.
Regarding claim 29, Borillo, as modified by Chang, Chakraborty and Krishnan, discloses the implantable device of claim 27. Borillo further discloses implant devices for modifying blood flow between an atrial appendage and its associated atrium, are customized for use in subject atrial appendages, and the implant devices are tailored to uniquely match individual anatomical characteristics (Abstract). Hence, Borillo’s device would have the proximal lobe is between about 1 cm and 6 cm in length, wherein the first distal lobe is greater than about 0.5 cm in length, and wherein the second distal lobe is greater than about 0.5 cm in length given the subject has a LAA with lobes of the same lengths.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Borillo et al. (US 2003/0023266) in view of Chakraborty et al. (WO 2015/164836) and Chang (“Application of Numerical Simulation in Cardiovascular Medicine”, February 2015) as applied to claim 1 above, and further in view of Neetz (US 2016/0371838).
Regarding claim 2, Borillo, as modified by Chang and Chakraborty discloses the method of claim 1. Borillo fails to disclose wherein the inflatable implant is not based on a patient- specific morphology template.
In the analogous art of creating medical prosthesis, Neetz teaches wherein an implant (Par. 0056) is not based on a patient- specific morphology template [i.e. predefined template being selected from stored object data sets] (Par. 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borillo, in view of Chang and Chakraborty, to have wherein the inflatable implant is not based on a patient- specific morphology template. Doing so would make it possible to design the definition of the shape to be less computation-intensive since there now remains only the patient-specific deviations from the basic shape to be calculated and no longer the complete implant (Par. 0073), as taught by Neetz.
Response to Arguments
Applicant's arguments filed 04/12/22 have been fully considered but they are not persuasive. Applicant argues previously cited prior art reference Borillo does not teach an inflatable implant matching a predetermined shape template that is selected, from among a set of predetermined shape templates, for having a left atrial appendage (LAA) morphology class suited to a patient LAA, as recited in claim 1. Examiner respectfully disagrees. 
Borillo discloses (Fig. 6) an implantable occluder device (600) comprising: an inflatable implant [i.e. inflatable plastic body] matching a predetermined shape template [i.e. mold or frame] that is selected, from among a set of predetermined shape templates, for having a left atrial appendage (LAA) morphology class suited to a patient LAA [i.e. sac-like shape] (Par. 0031, 0037-0038, 0045).
Also, applicant argues Borillo does not teach or suggest the set of predetermined shape templates comprises at least one of a cactus shape template, a chicken wing shape, a windsock shape, or a cauliflower shape with particular characteristics, as recited in claim 1. The argument has been fully considered and is persuasive.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art detailed in rejection above.
Applicant argues the present application provides "an inflatable balloon implant with a geometry that substantially matches the anatomical morphology of the patient's LAA 108," and thus does not require a device that is tailored to uniquely match an individual patient's physiological and anatomical characteristics, as in Borillo, because this reduces the medical imaging requirements of such devices, while still finding a proper fit for individual patients' LAAs. Examiner respectfully disagrees. Applicant does not claim an inflatable balloon implant with a geometry that substantially matches the anatomical morphology of the patient’s LAA. Furthermore, in paragraph 0050 applicant defines the term substantially as describing and accounting for small variations, and details that the term can refer to instances in which the event or circumstance occurs precisely as well as instances in which the event or circumstance occurs to a close approximation. Therefore, Borillo’s device that is tailored to uniquely match an individual patient’s LAA would anticipate a limitation such as an inflatable balloon implant with a geometry that substantially matches the anatomical morphology of the patient’s LAA.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771